Citation Nr: 0314462	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  98-08 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
secondary to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1971.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2001, the Board, inter 
alia, remanded the issues of service connection for 
peripheral neuropathy and tinnitus to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, for additional development.  A March 2003 
Decision Review Officer Decision granted service connection 
for tinnitus and assigned a 10 percent rating.  The veteran 
has not expressed any disagreement with any aspect of this 
decision.  Accordingly, as there is no jurisdiction-
conferring notice of disagreement as to the down-stream 
elements of compensation or effective date for this 
disability, the issue is not now in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The 
claim for service connection for peripheral neuropathy is now 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's peripheral neuropathy was first shown many 
years after service and the preponderance of the competent 
medical evidence is against a causal link between this 
disability and any incident of active duty, to include 
exposure to herbicides.


CONCLUSION OF LAW

Service connection for peripheral neuropathy, to include as 
secondary to exposure to herbicides, is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the June 1997 rating decision, November 1997 
rating decision, December 1997 statement of the case (SOC), 
September 2001 remand, March 2003 supplemental statement of 
the case (SSOC), and letters sent to the veteran by the RO 
adequately informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  They also set forth the laws and 
regulations pertaining to the merits of the veteran's claim.  
In a November 2001 letter, the RO informed the veteran of the 
type of evidence that would establish entitlement to the 
benefit sought, and that VA would assist the veteran in 
obtaining government or private medical or employment 
records, provided that the veteran sufficiently identified 
the records sought and submitted releases as necessary.  The 
March 2003 SSOC set forth the regulations implementing the 
VCAA.  Thus, the veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In May 1998, the veteran stated that subsequent to 
1997 VA examinations, including one for peripheral nerves 
conducted by W.B., M.D., he received additional treatment for 
peripheral neuropathy from Dr. W.B.  As noted above, the RO 
contacted the veteran by letter in November 2001 and asked 
him to identify all medical providers who treated him for the 
peripheral neuropathy.  In correspondence dated in March 
2002, the veteran stated that he had no further evidence or 
information to submit in regards to his appeal.  

As to any duty to provide an examination and/or opinion 
addressing the question of whether peripheral neuropathy is 
causally linked to exposure to herbicides during service, the 
Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See section 
3 of the VCAA (codified as amended at 38 U.S.C. § 5103A(d) 
(West Supp. 2001)); 66 Fed. Reg. at 45,626-45,627, 45,631 
(codified as amended at 38 C.F.R. § 3.159(c)(4)).

In the present case, the RO was afforded a VA examination in 
December 2002 in order to determine the etiology of 
peripheral neuropathy.  The report of this examination and an 
addendum, which fully addresses the contended causal 
relationship, is discussed fully below.  For reasons also 
discussed below, the Board finds that the medical evidence of 
record, to include the recently obtained nexus opinion, 
constitutes sufficient medical evidence for the Board to make 
a decision on the claim and, therefore, there is no further 
duty to provide an examination.  Id.
In light of the foregoing discussion, the Board is also 
satisfied as to compliance with its instructions from the 
prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Factual Background 

The veteran contends that exposure to Agent Orange in Vietnam 
caused his current peripheral neuropathy.  He asserts, in 
essence, that he was informed by a physician that there was 
such a nexus relationship.  His service personnel records 
show that he served in Vietnam from June 1970 to May 1971.  
The veteran's service medical records are negative for 
pertinent complaints, symptoms, findings or diagnoses.  

The earliest indication of peripheral neuropathy is the 
report of a private July 1990 neurological evaluation, which 
indicates that the veteran stated that he started having 
problems with his feet four years previously.  He described 
the problems as numbness, tingling, and a burning pain in the 
soles of the feet.  He reported having been a heavy alcohol 
consumer for many years.  Based on the results of the 
evaluation the private physician assessed the complaints as 
polyneuropathy secondary to alcohol use, complicated by 
intermittent contusion of the posterior tibial nerves at the 
tarsal tunnel region.  He then recommended that the veteran 
abstain from alcohol.  

In June 1991 correspondence to another physician, the private 
physician stated that the veteran had documented 
polyneuropathy which he suspected was secondary to the 
veteran's prior heavy use of alcohol since age 26.  
Additional testing by the private physician conducted in June 
1992 showed that the veteran's polyneuropathy was improving.

During a January 1997 VA medical examination the veteran 
reported that he had been given the diagnosis of 
polyneuropathy of unknown etiology six years previously, but 
that he had not had any symptoms of the disorder for four 
years and was no longer taking medication.  He denied the use 
of alcohol, exposure to lead, or trauma.  He also reported 
having served in Vietnam from 1970 to 1971.  Evaluation of 
the nervous system resulted in no evidence of neuropathy.  
The examiner provided a diagnosis of a history of peripheral 
neuropathy, now recovered, with no known etiology.  He stated 
that the veteran was then asymptomatic and apparently cured 
of the disorder, but referred the veteran for a neurological 
evaluation.

In conjunction with the VA neurological evaluation, which was 
conducted five days after the medical examination, the 
veteran reported having pain and tingling in his feet most of 
the time.  Examination revealed diplopia, a visual field 
defect, decreased sensation to vibration in the face, 
decreased hearing in both ears, decreased fine motor control 
response time in both upper extremities, increased reflexes 
at the knees bilaterally, weakness in both feet, and a 
decrease in motor speed and sensation in both hands and both 
feet.  The VA examiner provided a diagnosis of Agent Orange 
syndrome with polyneuropathy and autonomic disturbance.  The 
examiner did not provide any rationale for his opinion that 
the neuropathy was related to Agent Orange exposure, nor were 
any diagnostic tests performed prior to rendering the 
diagnosis and opinion.  

The veteran has submitted a December 1997 VA Agent Orange 
Brief.  The Brief defines peripheral neuropathy, sets forth 
the findings of scientific studies as to the relationship 
between exposure to dioxin and the development of peripheral 
neuropathy, and sets forth actions taken by VA in response.  

The report of a December 2002 VA examination provides that 
the veteran had no pain or other symptoms consistent with 
peripheral neuropathy prior to 1987.  The report reviews the 
veteran's medical records, including the report of the 
private 1990 neurology examination that opined that the 
veteran's peripheral neuropathy was secondary to alcohol use.  
The VA examiner stated that the veteran informed him that 
this was an exaggeration and at that time his alcohol use was 
1-2 beers during weekdays and less than three beers during 
the weekend.  The examiner also set forth the veteran's 
current symptoms and the results of current physical 
examination.  These results showed a slight loss to touch at 
both feet and a polyneuropathic distribution, and a more 
significant loss to light touch at both hands and 
distribution bilaterally.  

The assessment was primarily subjective findings of a 
polyneuropathy.  The only objective abnormality at that time 
was a slight loss to light touch at both feet.  The origins 
of the sensory loss at the hands was undetermined and most 
probably did not constitute a component of a generalized 
polyneuropathy, based on the mild nature of the sensory loss 
of the hands.  It appeared from history and previous 
examinations that the veteran indeed had some extent to 
polyneuropathy but that his polyneuropathy, neuritis type, if 
anything was improving.  

The examiner stated that the relation of polyneuropathy to 
Agent Orange or any other military-related activities was 
extremely difficult to ascertain.  Of concern was the fact 
that his symptoms began at least 10 years after any possible 
exposure to Agent Orange.  At the same time, in the absence 
of any other known etiologies and in light of the fact that 
if anything his polyneuropathy was improving, there was still 
a possibility that it was due to previous exposure to Agent 
Orange.  The examiner stated that he was unable to determine 
whether the veteran was actually exposed to Agent Orange, 
based on the provided information.

In an addendum, the VA examiner provides that he reviewed the 
medical records in the veteran's claims file and sets forth a 
detailed review of the pertinent highlights.  The examiner 
noted that the relation of polyneuropathy to Agent Orange or 
any other military related activities was extremely difficult 
to ascertain.  The examiner stated that veteran's exposure to 
Agent Orange was noted to be in June 1970 to April 1971, 
while he was in Vietnam.  Peripheral neuropathy first 
appeared in 1990.  The examiner observed that herbicide 
exposure on chronic peripheral neuropathy literature states 
that where the peripheral neuropathy is due to toxic 
exposure, it is characterized by acute onset and subsequent 
resolution of the neuropathy after exposure to the toxin was 
terminated and would not be expected to appear for the first 
time many years after exposure.  The examiner stated that 
after further review of medical records and the literature on 
chronic peripheral neuropathy and based on the more likely 
explanations for polyneuropathy of alcohol use as noted on 
medical report dated July 6, 1990, it was unlikely that the 
veteran's neuropathy was due to Agent Orange.  It was more 
likely due to alcohol use.  

Legal Analysis 

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Where a veteran served 
ninety days or more during a period of war after December 31, 
1946, and an organic disease of the nervous system (including 
peripheral neuropathy) becomes manifest to a degree of ten 
percent within one year of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.

For the purposes of section 3.307, the term herbicide agent 
means a chemical in a herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  
Agent Orange is generally considered a herbicide agent and 
will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In addition to the 
presumption of service connection allowed in 38 C.F.R. § 
3.307, the Court has held that the statute does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  Brock v. Brown, 10 Vet. App. 155, 
160 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 
2000). 

On December 27, 2001, the President signed into law HR 1291, 
the "Veterans Education and Benefits Expansion Act of 2001." 
Among other things, this law removed the 30-year limitation 
on presumptive service connection for respiratory cancers due 
to herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.).

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for peripheral 
neuropathy, to include as due to exposure to herbicides, on a 
presumptive or direct basis.  

Regarding presumptive service connection, exposure to 
herbicides is presumed since the veteran served in Vietnam.  
However, the service medical records do not show peripheral 
neuropathy and the first post-service evidence of such 
condition is dated many years after service.  The most recent 
VA examination report, dated in December 2002, shows that the 
disability was diagnosed and is still present many years 
after the veteran's discharge from service.  Thus, the 
veteran's peripheral neuropathy does not constitute acute or 
subacute peripheral neuropathy pursuant to 38 C.F.R. § 
3.309(e), Note 2.  The competent medical evidence does not 
show that it is transient peripheral neuropathy that appeared 
within weeks or months of exposure to a herbicide agent and 
resolved within two years of the date of onset.

Regarding direct service connection, the Board finds that the 
weight of the competent medical evidence is against a finding 
that the veteran's peripheral neuropathy is linked to his 
service, to include Agent Orange exposure.  

In this regard, the Board recognizes the 1997 VA medical 
opinion that the veteran's peripheral neuropathy was related 
to exposure to Agent Orange.  However, there is no indication 
that this opinion is based on a review of the veteran's 
medical records.  Nor does this opinion provide any 
explanation, rationale or reference to specific facts in the 
record.  

The 1990 private opinion that goes against the claim includes 
reference to the veteran's alcohol use as a rationale, 
although it is also not based on a review of the veteran's 
medical records. 

The opinion set forth in the December 2002 VA examination 
report is based on a review of the veteran's medical records.  
The physician provided a rationale in opining that the 
contended causal relationship was "possible".  A number of 
Court cases have provided guidance as to this aspect of 
weighing medical opinion evidence.  See for example, Moffitt 
v. Brown, 10 Vet. App. 214, 228 (1997) (physician's opinion 
that "renal insufficiency may have been a contributing factor 
in [veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship); 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (medical 
treatise submitted by appellant that only raises the 
possibility that there may be some relationship between 
service-connected sickle cell anemia and the veteran's fatal 
coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for the cause of the 
veteran's death).  Because of its equivocal nature, the 
physician was asked to submit an addendum to clarify his 
opinion.

The Board finds that the December 2002 VA addendum is 
entitled to substantial  probative weight.  The opinion is 
unequivocally against the veteran's claim.  It includes a 
more detailed explanation than any of the other opinions of 
record, and a rationale that refers to medical literature as 
well as specific facts in the veteran's medical record.  It 
is based on a review of the entire medical record, including 
those opinions supporting the veteran's claim.  It is set 
forth by the same examiner who wrote the original December 
2002 VA medical opinion, as a determinative replacement of 
that earlier opinion.  For these reasons, the Board finds 
that this opinion, even without the 1990 opinion that goes 
against the claim, outweighs the favorable 1997 opinion.  
Thus, the preponderance of the evidence is against the claim 
that the veteran's peripheral neuropathy began during or is 
causally linked to any incident of active service.

The Board recognizes the veteran's own assertions as to the 
requisite nexus.  However, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation, or relate such an opinion 
reportedly made by a medical professional.  Espiritu, supra.  
Thus, his own assertions are not probative evidence that his 
peripheral neuropathy is a result of his military service, or 
of exposure to herbicides therein.  

Similarly, the December 1997 VA Agent Orange Brief submitted 
by the veteran is too general in nature to provide, alone, 
the necessary evidence to link the veteran's peripheral 
neuropathy to exposure to herbicide.  See Sacks v. West, 11 
Vet. App. 314, 316-17 (1998).  The medical treatise, 
[textbook, or article] must provide more than speculative, 
generic statements not relevant to the veteran's claim but 
must discuss generic relationships with a degree of certainty 
for the facts of a specific case.  Wallin v. West 11 Vet. 
App. 509, 514 (1998).  The December 1997 VA Agent Orange 
Brief does not provide statements for the facts of his 
specific case.  Therefore, the Board concludes that it does 
not show to any degree of specificity a relationship or 
connection between his current peripheral neuropathy and 
exposure to herbicide during his service.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

ORDER

Service connection for peripheral neuropathy, secondary to 
exposure to herbicides, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

